In re Williams, Herbert B.; applying for supervisory and/or remedial writs; Parish of Orleans, Criminal District Court, Div. “F”, No. 240-278.
Granted. The district court is ordered to appoint counsel for relator and conduct an evidentiary hearing at which relator will have an opportunity to establish that his probation period expired prior to the execution of a probation violation warrant. Even if a detainer was lodged timely on the basis of a charge of probation violation, issuance of a detainer did not suspend the running of the probationary period prior to the effective date of the amendment of La.C.Cr.P. art. 899 D by Act 930 of 1985.